Exhibit 10.6

COLE CREDIT PROPERTY TRUST III, INC.

2013 OMNIBUS EMPLOYEE INCENTIVE PLAN

FORM OF PERFORMANCE SHARE UNIT AWARD AGREEMENT

This Performance Share Unit Award Agreement (this “Award Agreement”) evidences
an award of performance share units (“PSUs”) by Cole Real Estate Investments,
Inc. (“Cole”) under the Cole Credit Property Trust III, Inc. 2013 Omnibus
Employee Incentive Plan (the “Plan”). Capitalized terms not defined in the Award
Agreement have the meanings given to them in the Plan.

 

Name of Grantee:                         (the “Grantee”) Grant Date:   

Number

of PSUs:

   Vesting Date:   

                             , 20     (for all Tranches) (the “Vesting Date”)

 

Upon a Change in Control, the PSUs will also be subject to the terms of any
employment agreement between the Grantee and Cole (the “Employment Agreement”).

 

Subject to the terms of the Employment Agreement between the Grantee and Cole,
the PSUs will only vest if the Grantee is, and has been, continuously employed
by Cole from the Grant Date through the Vesting Date and to the extent that the
Performance Metrics below are satisfied, and any unvested PSUs will be forfeited
upon any termination of Employment.

 

Performance

Periods:

  

Tranche  

 

  

 

Start of

Performance

Period

 

  

 

End of

Performance

Period

 

  

 

Percentage Eligible to be

Earned

(“Eligible PSUs”)

 

                                %                                 %             
                   %



--------------------------------------------------------------------------------

Performance

Metrics:

 

The percentage of Eligible PSUs that will be earned at the end of the applicable
Performance Period will be determined in accordance with the table below;
provided, however, that, notwithstanding the table below, if Cole’s TSR for the
applicable Performance Period is negative, the maximum percentage of Eligible
PSUs that may be earned for such Performance Period is       %:

 

   

Performance Level    

 

  

 

Cole’s TSR for the

Applicable

Performance Period

Relative to the TSR for

the Peer Group

 

  

Percentage of Eligible

PSUs Earned*

 

       

Maximum

 

          percentile           %        

Target

 

          percentile           %        

Threshold

 

          percentile           %        

Below Threshold

 

   Less than        percentile    0%

*       The percentage of Eligible PSUs that vest for performance between
Threshold and Target and between Target and Maximum will be determined on a
straight-line basis.

Additional Definitions:  

“End Share Price” means the average closing price of a share of the relevant
company’s common stock, as reported on the security’s primary exchange, over the
20 consecutive trading days immediately prior to and including the last day of
the relevant Performance Period.

 

“Initial Share Price” means the average closing price of a share of the relevant
company’s common stock, as reported on the security’s primary exchange, over the
20 consecutive trading days immediately prior to and including the first day of
the relevant Performance Period.

 

“Peer Group” means                                          
                                                            .

 

“TSR” means the cumulative total shareholder return for the relevant Performance
Period as measured by dividing (A) the sum of (i) the cumulative amount of
dividends per share of the relevant company for such Performance Period,
assuming dividend reinvestment, and (ii) the End Share Price less the Initial
Share Price, by (B) the Initial Share Price.

Delivery Date:  

No later than 30 days after the later of (i) the end of the Performance Period
for any Tranche and (ii) the Vesting Date for that Tranche, Cole shall issue to
the Grantee one Share for each vested PSU, subject to applicable tax withholding
(the date the Shares are so issued, the “Delivery Date”).

[Mandatory

Holding Period:

  If applicable,                              after the Vesting Date (the
“Mandatory Holding Period”).



--------------------------------------------------------------------------------

   During the Mandatory Holding Period, the Shares delivered to the Grantee may
not be sold, exchanged, transferred, assigned, pledged, hypothecated or
otherwise disposed of or hedged, in any manner (including through the use of any
cash-settled instrument), whether voluntarily or involuntarily and whether by
operation of law or otherwise, other than (1) by will or by the laws of descent
and distribution or (2) to satisfy any tax withholding obligations pursuant to
Section 3.2 of the Plan.] Dividend Equivalents:    On the Delivery Date, Cole
will pay to the Grantee a cash amount equal to the product of (x) all cash
dividends or other distributions (other than cash dividends or other
distributions pursuant to which the PSUs were adjusted pursuant to Section 1.6.3
of the Plan), if any, paid on a Share from [Date] to the Delivery Date and (y)
the number of Shares delivered to the Grantee on the Delivery Date (including
for this purpose any Shares which would have been delivered on the Delivery Date
but for being withheld to satisfy tax withholding obligations). All Other Terms:
   As set forth in the Plan.

The Plan is incorporated herein by reference. Except as otherwise set forth in
the Award Agreement, the Award Agreement and the Plan constitute the entire
agreement and understanding of the parties with respect to the PSUs. In the
event that any provision of the Award Agreement is inconsistent with the Plan,
the terms of the Plan will control. In the event that any provision of this
Award Agreement is inconsistent with any Employment Agreement, the terms of the
Employment Agreement will control. By accepting this Award, the Grantee agrees
to be subject to the terms and conditions of the Plan (including, without
limitation, Section 3.15 of the Plan).

This Award Agreement may be executed in counterparts, which together shall
constitute one and the same original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be duly
executed and effective as of the Grant Date.

 

 

  COLE REAL ESTATE INVESTMENTS, INC.   By:  

 

       Name:          Title:        [NAME OF GRANTEE]  

 

  